            Case 2:21-cv-00933-GAM Document 6 Filed 03/25/21 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

NAIEEM MOORE,                                 :
     Plaintiff,                               :
                                              :
       v.                                     :       CIVL ACTION NO. 21-CV-0933
                                              :
CORRECTIONAL OFFICER                          :
ROSA, et al.,                                 :
     Defendants.                              :

                                             ORDER

       AND NOW, this 25th day of March, 2021, upon consideration of Plaintiff Naieem

Moore’s Motion to Proceed In Forma Pauperis (ECF No. 1), Prisoner Trust Fund Account

Statement (ECF No. 3), and pro se Complaint (ECF No. 2), it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      Naieem Moore, #1129722, shall pay the full filing fee of $350 in installments,

pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court directs the

Warden of the Philadelphia Industrial Correctional Center or other appropriate official to assess

an initial filing fee of 20% of the greater of (a) the average monthly deposits to Mr. Moore’s

inmate account; or (b) the average monthly balance in Moore’s inmate account for the six-month

period immediately preceding the filing of this case. The Warden or other appropriate official

shall calculate, collect, and forward the initial payment assessed pursuant to this Order to the

Court with a reference to the docket number for this case. In each succeeding month when the

amount in Moore’s inmate trust fund account exceeds $10.00, the Warden or other appropriate

official shall forward payments to the Clerk of Court equaling 20% of the preceding month’s

income credited to Moore’s inmate account until the fees are paid. Each payment shall refer to

the docket number for this case.
            Case 2:21-cv-00933-GAM Document 6 Filed 03/25/21 Page 2 of 4




       3.      The Clerk of Court is directed to SEND a copy of this Order to the Warden of the

Philadelphia Industrial Correctional Center.

       4.      The Complaint is DEEMED filed.

       5.      For the reasons stated in the Court’s Memorandum, the following claims are

DISMISSED WITHOUT PREJUDICE for failure to state a claim pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii):

               a.     (1) the conditions of confinement claim against Defendant Correctional

                      Officer Rosa and Defendant Correctional Officer Sgt. Miles; (2) the

                      deliberate indifference to serious medical needs and related state law tort

                      claims of intentional infliction of emotional distress, negligence, assault,

                      and battery against Defendants Rosa and Miles; (3) the individual capacity

                      claims against Defendant Michelle Ferrell, Warden; and (4) the official

                      capacity claims against Defendant Ferrell and Defendant John Doe, a

                      disciplinary hearing officer.

               b.     These claims are DISMISSED WITHOUT PREJUDICE to amendment

                      in accordance with paragraph seven (7) of this Order;

               c.     The Clerk of Court SHALL NOT TERMINATE any Defendants from

                      the docket at this time.

       6.      The Clerk of Court is directed to SEND Moore a blank copy of the Court’s

standard form complaint for prisoners to use to file a complaint bearing the above civil action

number. 1




1
 This form is available on the Court’s website at
http://www.paed.uscourts.gov/documents/forms/frmc1983f.pdf.
                                                 2
            Case 2:21-cv-00933-GAM Document 6 Filed 03/25/21 Page 3 of 4




       7.      Mr. Moore is given thirty (30) days to file an amended complaint in the event he

can allege additional facts to state plausible claims of: (1) unconstitutional conditions of

confinement against Defendants Rosa and Miles; (2) deliberate indifference to serious medical

need and related state law tort claims of intentional infliction of emotional distress, negligence,

assault, and battery against Defendants Rosa and Miles; (3) individual capacity claims against

Defendant Ferrell; and (4) official capacity claims against Defendants Ferrell John Doe. Any

amended complaint shall identify all defendants in the caption of the amended complaint in

addition to identifying them in the body of the amended complaint, shall state the basis for

Moore’s claims against each defendant, and shall bear the title “Amended Complaint” and the

case number 21-933. If Moore files an amended complaint, his amended complaint must be a

complete document that includes all of the bases for Moore’s claims, including claims that the

Court has not yet dismissed if he seeks to proceed on those claims. Claims that are not

included in the amended complaint will not be considered part of this case because the

amended complaint becomes the pleading upon which the case will proceed. This means

that, if Moore wants to file an amended complaint and to proceed on claims that have not yet

been dismissed, he must reassert in his amended complaint the claims that have not been

dismissed. When drafting his amended complaint, Moore should be mindful of the Court’s

reasons for dismissing his claims as explained in the Court’s Memorandum. Upon the filing of

an amended complaint, the Clerk shall not make service until so ORDERED by the Court.

       8.       If Mr. Moore does not file an amended complaint the Court will direct service of

his initial Complaint so that he may proceed only on his remaining claims, specifically, Moore’s

excessive force and failure to intervene claims under the Fourteenth Amendment, as well as his

related state law claims for assault and battery against Defendants Rosa and Miles, and his



                                                  3
               Case 2:21-cv-00933-GAM Document 6 Filed 03/25/21 Page 4 of 4




procedural due process claim against Defendant John Doe only. Moore may also notify the

Court that he seeks to proceed on these claims rather than file an amended complaint. If he files

such a notice, Mr. Moore is reminded to include the case number for this case, 21-933.

          9.      The time to serve process under Federal Rule of Civil Procedure 4(m) is

EXTENDED to the date 90 days after the Court issues summonses in this case if summonses are

issued.

                                               BY THE COURT:

                                                      /s/ Gerald Austin McHugh

                                               GERALD A. McHUGH, J.




                                                  4
